Citation Nr: 0934812	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, 
from December 17, 1999, to November 14, 2008, for 
hypertension with chronic renal insufficiency, associated 
with recovered acute meningitis.  

2.  Entitlement to an initial rating in excess of 60 percent, 
from November 15, 2008, for hypertension with chronic renal 
insufficiency, associated with recovered acute meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  During the pendency of the appeal, the RO 
issued an April 2009 decision awarding a higher evaluation of 
60 percent for hypertension with chronic renal insufficiency, 
effective November 15, 2008.  As this does not constitute a 
full grant of the benefits sought, his appeal as to this 
issue remains open.  The Veteran's claim was remanded by the 
Board for further development in August 2008.


FINDINGS OF FACT

1.  From December 17, 1999, to November 14, 2008, 
hypertension with chronic renal insufficiency, associated 
with recovered acute meningitis, is not manifested by renal 
dysfunction with constant albuminuria with some edema, a 
definite decrease in kidney function, or diastolic pressure 
of predominantly 120 or more.

2.  From November 15, 2008, hypertension with chronic renal 
insufficiency, associated with acute meningitis, recovered, 
is not manifested by persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 mg%, creatinine 4 to 8 
mg%, or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.


CONCLUSIONS OF LAW

1.  From December 17, 1999, to November 14, 2008, the 
criteria for a rating in excess of 30 percent for 
hypertension with chronic renal insufficiency, associated 
with acute meningitis, recovered, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a, Diagnostic 
Code 7541 (2008).

2.  From November 15, 2008, the criteria for a rating in 
excess of 60 percent for hypertension with chronic renal 
insufficiency, associated with acute meningitis, recovered, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a, Diagnostic Code 7541 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  While complete VCAA 
notice was provided in October 2008 after the initial 
unfavorable AOJ decision, the Court and the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
have clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole - is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the October 2008 notice was provided to the Veteran, 
the claim was readjudicated in an April 2009 supplemental 
statement of the case (SSOC).  

A notice letter, issued in March 2006, informed the Veteran 
of the manner in which VA assigns initial ratings and 
effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as the Veteran's claims for a higher evaluation is on 
appeal from an initial disability rating.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2008).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the current severity 
of his hypertension with chronic renal insufficiency in 
November 2008.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion 
obtained in this case is adequate, as it is predicated on a 
full reading of the medical records in the Veteran's claims 
file, considered all of the pertinent evidence of record, and 
includes findings relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal have been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2008).  The VA examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, the Board has determined that a staged rating is 
appropriate, as an increase in the level of the Veteran's 
symptoms has been demonstrated during the course of this 
appeal. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

In a July 2002 rating decision, service connection was 
granted for renal insufficiency and a 30 percent rating was 
assigned effective May 2001, under Diagnostic Code 7541.  In 
a September 2002 rating decision, service connection was 
granted for hypertension and a 10 percent rating was assigned 
effective April 2000, under Diagnostic Code 7101.  In a 
January 2004 rating decision, the RO determined that the 
Veteran's renal insufficiency and hypertension should be 
rated together.  See 38 C.F.R. § 4.115b (2008).  The RO 
assigned a 30 percent rating for hypertension with chronic 
renal insufficiency associated with acute meningitis, 
recovered, effective December 1999, under Diagnostic Codes 
7101-7541.

Diagnostic Code 7541 pertains to renal involvement in 
systemic disease processes and directs that the disability is 
to be rated as renal dysfunction.  The criteria for rating 
renal dysfunction are found at 38 C.F.R. § 4.115a (2008).  
Renal dysfunction manifested by albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101 warrants a 30 percent 
rating.  A 60 percent rating requires renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
is warranted for persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Finally, a 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  A 20 percent evaluation is assigned when diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id at Note (1). Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  Effective October 6, 2006, 
the VA regulation relating to Diagnostic Code 7101 was 
amended to include note 3 which states that hypertension is 
to be evaluated separately from hypertensive heart disease 
and other types.  See 21 Fed. Reg. 52457-01 (Sept. 6, 2006).  
There were no substantive changes in the regulation.

In a December 1999 VA treatment report, a history of elevated 
creatinine levels was noted, though measurements from 1.4 to 
1.6 were reported.  His blood pressure reading at that time 
was 160/100.  Renal insufficiency was noted in a May 2001 VA 
outpatient report.  A July 2000 VA examination noted that the 
Veteran's blood pressure reading was 150/100, at its highest 
level.  

Following the August 2008 Board remand, the Veteran underwent 
a VA genitourinary examination in November 2008.  At that 
time, the Veteran's blood pressure was 156/100, which, 
according to the examiner, was high compared to prior 
readings.  His BUN was 23, and his creatinine level was 1.5, 
which were also higher than previously recorded.  Ultimately, 
the Veteran's diagnosis of hypertension was confirmed, and 
the examiner noted that, following a review of the Veteran's 
blood pressure readings since 1997, his diastolic blood 
pressure was never higher than 100, while his systolic 
reading was never higher than 160.

The Veteran complained of fatigue secondary to restlessness, 
secondary to frequency of urination following prostate 
surgery.  While some weakness was reported, anorexia was not.    
He reported a urinary frequency of at least three or four 
times at night, and several times during the day, as 
secondary to his prostate procedure.  He also reported that 
he wore incontinence pads secondary to his prostate surgery.

Prior to the most recent VA examination, the Veteran's 
October 2008 VA outpatient report noted a blood pressure 
reading of 141/86.  BUN and creatinine levels were not 
obtained.  Following a review of the Veteran's most recent 
outpatient treatment records (December 2006 - March 2009), 
his worst diastolic reading was 113.  Renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension with a diastolic reading 
of 120 or more was not observed.  

The Board finds that the medical evidence of record does not 
support the assignment of a rating in excess of 30 percent 
for hypertension with chronic renal insufficiency under 
Diagnostic Code 7541, prior to November 15, 2008, as there is 
no evidence of renal dysfunction with constant albuminuria 
with some edema, a definite decrease in kidney function, or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  Rather, there has been no report of constant 
albuminuria, edema, or decreased kidney function, and the 
Veteran's diastolic blood pressure has consistently been 
under 120.  While the Veteran meets the requirements of a 30 
percent rating, renal dysfunction with diastolic readings of 
100, over this period of time, evidence of greater severity 
is not present within the Veteran's record.  Accordingly, the 
criteria for a higher rating for this period are not met.

From November 15, 2008, though creatinine levels measured in 
November 2008 represent a definite decrease in kidney 
function, the evidence of record does not demonstrate that 
hypertension with chronic renal insufficiency, associated 
with acute meningitis is manifested by persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, 
creatinine 4 to 8 mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  While weakness was reported 
during the most recent VA examination, the Veteran attributed 
that to a loss of sleep due to a prostate procedure.  
Anorexia was not established, as the Veteran had gained nine 
pounds in the months prior to the examination.  Because the 
Veteran's  BUN was 23, and his creatinine level was 1.5 
coupled with the fact that his diastolic blood pressure was 
never higher than 100 dating back to 1997, a higher rating 
for this appeal period is not warranted.

IV.  Extraschedular consideration

A review of the record reveals that the RO declined to refer 
the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for any disability addressed 
herein.  The rating criteria are not inadequate.  Higher 
ratings are available for the Veteran's claimed disability; 
however the demonstrated symptomatology simply does not meet 
those criteria.  

V. Conclusion

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for the Veteran's 
claimed disability.  In determining whether higher ratings 
are warranted for service-connected disabilities, VA must 
determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert.  In this case, the preponderance 
of the evidence is against a rating in excess of 30 percent, 
prior to November 15, 2008, for hypertension with chronic 
renal insufficiency, associated with acute meningitis, or a 
rating in excess of 60 percent from November 15, 2008.  
Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent, 
from December 17, 1999, to November 14, 2008, for 
hypertension with chronic renal insufficiency, associated 
with acute meningitis is denied.  

Entitlement to an initial rating in excess of 60 percent, 
from November 15, 2008, for hypertension with chronic renal 
insufficiency, associated with acute meningitis is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


